Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-48 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
4.	Claim 15 is objected to because of the following informalities: Line 2 states “a hot spot” and should be replaced with “a hotspot”.  Appropriate correction is required.

5.	Claim 21 is objected to because of the following informalities: Line 2 states “hot spot” and should be replaced with “hotspot”.  Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,478,261 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 10,478,261 B2
Claim 1.  A portable patient-care kit, comprising: 

a housing forming a container space; 

a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus; 

a central control unit comprising a touch-screen user interface device having a transceiver configured to communicate via a mobile data network; and 

a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments, 

wherein a compartment of the plurality of compartments includes a door, wherein the touch- screen user interface device is in operative communication with the door to instruct the door to automatically open, and 

wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the at least one medical apparatus. 



Claim 1. A portable patient-care kit, comprising: 

two-housing portions pivotally coupled together to form a container space; 

a plurality of compartments disposed within at least one of the two-housing portions, each compartment configured to retain at least one medical apparatus; 

a central control unit comprising a touch-screen user interface device having a transceiver configured to communicate via a mobile data network; and 

a light bar disposed along an exterior of one of the two-housing portions configured to provide light; 

a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments, 

wherein a compartment of the plurality of compartments includes a door, wherein the touch-screen user interface device is in operative communication with the door to instruct the door to automatically open, and 

wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the at least one medical apparatus.



8.	Claims 2-6, 9-13 and 17-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 9-13 and 17-45, respectfully, of U.S. Patent No. 10,478,261 B2.

9.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, respectfully, of U.S. Patent No. 10,478,261 B2.

10.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, respectfully, of U.S. Patent No. 10,478,261 B2.

11.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, respectfully, of U.S. Patent No. 10,478,261 B2.

12.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, respectfully, of U.S. Patent No. 10,478,261 B2.

13.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14, respectfully, of U.S. Patent No. 10,478,261 B2.

14.	Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49, respectfully, of U.S. Patent No. 10,478,261 B2.

15.	Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46, respectfully, of U.S. Patent No. 10,478,261 B2.

16.	Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47, respectfully, of U.S. Patent No. 10,478,261 B2.

17.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,109,934 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 11,109,934 B2
Claim 1.  A portable patient-care kit, comprising: 

a housing forming a container space; 

a plurality of compartments disposed within the container space, each compartment configured to retain at least one medical apparatus; 

a central control unit comprising a touch-screen user interface device having a transceiver configured to communicate via a mobile data network; and 

a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments, 

wherein a compartment of the plurality of compartments includes a door, wherein the touch- screen user interface device is in operative communication with the door to instruct the door to automatically open, and 

wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the central control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the at least one medical apparatus.
Claim 1. A portable patient-care kit, comprising: 

two-housing portions pivotally coupled together to form a container space; 

a plurality of compartments disposed within at least one of the two-housing portions, each compartment configured to retain at least one medical apparatus; 

a central control unit comprising a touch-screen user interface device having a transceiver configured to communicate via a mobile data network; and 

a plurality of lights, each of the plurality of lights being configured to supply light within a separate one of each of the plurality of compartments, 

wherein a compartment of the plurality of compartments includes a door, wherein the touch-screen user interface device is in operative communication with the door to instruct the door to automatically open, and 

wherein the central control unit is configured to illuminate the plurality of lights so as to illuminate the plurality of compartments and the at least one medical apparatus retained therein in a sequence of operation, the control unit configured to automatically illuminate a next compartment in the sequence of operation based on data from at least one of the at least one medical apparatus.



18.	Claims 2-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-48, respectfully, of U.S. Patent No. 11,109,934 B2.

Related Prior Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Horn (US Patent No. 5,848,700 hereinafter “Horn”) discloses an emergency medical care kit with medical emergency instructions in the form of a carrying case of briefcase or small suitcase with upper and lower sections divided into compartments.	

Conclusion 
20.        Claims 1-48 are rejected. 
             
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181